UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 05-7566



In Re:   JOSEPH J. SCHEPIS, JR.,

                                                          Petitioner.




              On Petition for Writ of Habeas Corpus.
                   (CR-91-425; CA-05-2287-0-JFA)


Submitted: January 26, 2006                 Decided:   February 3, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joseph J. Schepis, Jr., Petitioner.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Joseph J. Schepis, Jr., petitions for leave to file a

petition for writ of habeas corpus under 28 U.S.C. § 2241 (2000).

We have reviewed the motion and deny it as unnecessary because

authorization from this court is not required to file a 28 U.S.C.

§ 2241 petition.   However, to the extent that Schepis seeks to file

a successive 28 U.S.C. § 2255 (2000) motion, authorization must be

applied for under 28 U.S.C. § 2244 (2000).     Accordingly, we deny

the petition as unnecessary.    We deny Schepis’s motion to proceed

on appeal in forma pauperis.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                    PETITION DENIED




                                - 2 -